Latimer, Judge
(concurring in part and dissenting in part) :
*129I concur in part and dissent in part.
I concur generally in that part of the opinion which holds the accused have not been twice tried for the same offense. I again dissent on the closed conference issue. My associates approach closely the concepts I set forth in my dissent in United States v. Woods and Duffer (No. 1023), 2 USCMA 203, 8 CMR 3, decided February 19, 1953, but here the conference was held after findings of guilt. Assuming the accused were prejudiced by the discussion they are not entitled to a rehearing on the merits. At most they should be given only the benefit of a reconsideration of the sentence.